DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6, 22-24 are being examined on the merits in this office action.
Claim Objections - Withdrawn
The objection of claim 3 is withdrawn in view of amendment to claim 3.
Claim Rejections - 35 USC § 102 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, are still rejected and new claims 23-24 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/136427A1 (hereinafter “the ‘427 publication”).
This rejection has been updated to teach the limitations of amended claims 1, 2, 4-6, and new claims 23-24.
Regarding claim 1 and 2, ‘427 teaches a hydrogel material for the treatment of stroke or other brain injury comprising hyaluronic acid-based microgel particles (abstract, claim 1). ‘427 teaches that in a particular preferred embodiment, the microgel particles 12 are made from hyaluronic acid (HA) in which hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA- Ac) on the HA backbone [0043]. This reads on a polymer having HA backbone. ‘427 further teaches that the hydrogel contains MAP hydrogel (Fig. 3 and [0013, 0020-0025, 0045]). ‘427 teaches that hydrogel material comprises microgel particles comprising one or more network crosslinker components (abstract). ‘427 teaches that the HA-Ac polymer was modified with three peptides (adhesion peptide RGD (Ac-RGDSPGERCG-NH2 (SEQ ID NO: 1) and two Factor XHIa substrates: Ac-FKGGERC G-NH2 (SEQ ID NO: 2) (K-peptide), and Ac- NQEQVSPLGGERCG-NH2 (SEQ ID NO: 3) (Q-peptide)), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide Ac-GCREGPQGIWGQERCG-NH2 (SEQ ID NO: 4) [0045], which constitute peptide ligands for integrin binding. ‘427 further teaches that the hydrogel material may be injected into a stroke cavity (abstract, claim 10, 12, 14, [0003, 0005-0006, 0008, 0009]) satisfying the limitation “injectable hydrogel”. ‘427 teaches that the hydrogel once injected forms a microporous scaffold [0007-0009] satisfying the limitation “…following injection of the hydrogel to form a porous scaffold”. The reference therefore teaches all the limitations of independent claim 1 thus anticipating the claim.
Regarding claim 4, ‘427 further teaches that the hydrogel contains MAP hydrogel (Fig. 3 and [0013, 0020-0025, 0045]). ‘427 teaches that hydrogel material comprises microgel particles comprising one or more network crosslinker components (abstract). ‘427 further teaches that the microgel particles are annealed together by Factor Xllla, an enzyme found naturally in the blood [0052, 0081].
Regarding claim 5, ‘427 further teaches that the porous scaffold comprises a Young's Modulus of 1279 Pa as seen in FIG. 5 [0066].
Regarding claim 6, ‘427 further teaches that the porous scaffold promotes astrocyte infiltration [0023, 0052, 0074].
Regarding claim 23, ‘427 further teaches that the pores comprise a diameter of within the range from about 20 μm to about 120 μm (claim 4, 17( and further that the median pore diameter is 17 μm [0065], which is encompassed in the instant range.
Regarding claim 24, ‘427 further teaches that the hydrogel injection into the stroke cavity 102 did not cause brain swelling or deformation and filled the entire cavity, indicating that the gel injection and hydrogel annealing in situ did not affect the brain structure [0071].
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that a rejection of a claim under 35 U.S.C. § 102 requires that a single prior art reference disclose each and every element of the claim and that independent Claim 1 is currently amended.
The arguments are unpersuasive because ‘427 teaches a hydrogel material for the treatment of stroke or other brain injury comprising hyaluronic acid-based microgel particles (abstract, claim 1). ‘427 teaches that in a particular preferred embodiment, the microgel particles 12 are made from hyaluronic acid (HA) in which hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA- Ac) on the HA backbone [0043]. This reads on a polymer having HA backbone. ‘427 further teaches that the hydrogel contains MAP hydrogel (Fig. 3 and [0013, 0020-0025, 0045]). ‘427 teaches that hydrogel material comprises microgel particles comprising one or more network crosslinker components (abstract). ‘427 teaches that the HA-Ac polymer was modified with three peptides (adhesion peptide RGD (Ac-RGDSPGERCG-NH2 (SEQ ID NO: 1) and two Factor XHIa substrates: Ac-FKGGERC G-NH2 (SEQ ID NO: 2) (K-peptide), and Ac- NQEQVSPLGGERCG-NH2 (SEQ ID NO: 3) (Q-peptide)), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide Ac-GCREGPQGIWGQERCG-NH2 (SEQ ID NO: 4) [0045], which constitute peptide ligands for integrin binding. ‘427 further teaches that the hydrogel material may be injected into a stroke cavity (abstract, claim 10, 12, 14, [0003, 0005-0006, 0008, 0009]) satisfying the limitation “injectable hydrogel”. ‘427 teaches that the hydrogel once injected forms a microporous scaffold [0007-0009] satisfying the limitation “…following injection of the hydrogel to form a porous scaffold”. The reference therefore teaches all the limitations of independent claim 1 thus anticipating the claim.

Claims 1-2, 4-6, are still rejected and new claim 24 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nih et al. (Adv. Mater. 2017, 29, 1606471).
This rejection has been updated to teach the limitations of amended claims 1, 2, 4-6, and new claim 24.
Regarding claim 1, Nih et al. discloses MAP hydrogels and further discloses that it contains a hyaluronic acid backbone wherein the hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA-Ac) on the HA backbone and that this polymer was modified with three peptides (adhesion peptide RGD and two Factor XIIIa substrates: Ac-FKGGERCG-NH2, K-peptide, and Ac-NQEQVSPLGGERCG-NH2, Q-peptide), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide (page 2, right col. 2nd paragraph, Line 2-10). Nih teaches that the hydrogel is injectable and that they form a bulk scaffold and pore size is determined by the random packing of the microspheres (see Title, page 2, left col., 2nd paragraph, line 1-9; page 2, right col., line 1-5).
Regarding claim 2, Nih teaches that this porous scaffold interacts with cells through integrin adhesion peptides and mediates rapid cellular infiltration through microporosity of the scaffold without the need for bulk scaffold degradation (page 2, right col. Line 1-5).
Regarding claim 4-6, Nih et al. discloses MAP hydrogels and further discloses that it contains a hyaluronic acid backbone wherein the hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA-Ac) on the HA backbone (page 2, right col. 2nd paragraph, Line 2-10). Nih further teaches that injectable particle hydrogels— termed “microporous annealed particle” or MAP hydrogels— induce a tissue response that unlike nonporous materials leads to progenitor cell migration into the stroke cavity (page 2, left col. 2nd paragraph, line 1-4). Nih teaches that the annealing is done with FXIIIa enzyme (page 6, left col., last paragraph, line 6-12). Nih further teaches that the resulting annealed scaffold revealed a Young’s modulus of 1510 Pa (page 3, left col., 1st paragraph, line 13-14) and that the MAP gel injection promoted astrocyte infiltration into the infarct (page 3, right col., line 7-8).
Regarding claim 24, Nih teaches that MAP injection into the stroke cavity did not cause brain swelling or deformation and filled the entire cavity (Figures 1A and 2A), indicating that the gel injection and hydrogel annealing in situ did not affect the brain structure (page 3, left col., last paragraph, line 10-14).
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that a rejection of a claim under 35 U.S.C. § 102 requires that a single prior art reference disclose each and every element of the claim and that independent Claim 1 is currently amended.
The arguments are not persuasive because Nih teaches that the hydrogel is injectable and that they form a bulk scaffold and pore size is determined by the random packing of the microspheres (see Title, page 2, left col., 2nd paragraph, line 1-9; page 2, right col., line 1-5) hence satisfying the limitations “injectable hydrogel” and “…following injection of the hydrogel to form a porous scaffold”. 

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/136427A1 (hereinafter “the ‘427 publication”) in view of Nih et al. (Adv. Mater. 2017, 29, 1606471) and Saturnino et al. (BioMed Research International Volume 2014,  921549, 7 pages).
This rejection has been updated to teach the limitations of amended claims 1-6, and new claims 23-24.
The teachings of ‘427 and Nih are disclosed above and incorporated herein by reference. Additional teachings are disclosed below.
‘427 teaches a hydrogel material for the treatment of stroke or other brain injury comprising hyaluronic acid-based microgel particles (abstract, claim 1). ‘427 teaches that in a particular preferred embodiment, the microgel particles 12 are made from hyaluronic acid (HA) in which hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA- Ac) on the HA backbone [0043]. This reads on a polymer having HA backbone. ‘427 further teaches that the hydrogel contains MAP hydrogel (Fig. 3 and [0013, 0020-0025, 0045]). ‘427 teaches that hydrogel material comprises microgel particles comprising one or more network crosslinker components (abstract). ‘427 teaches that the HA-Ac polymer was modified with three peptides (adhesion peptide RGD (Ac-RGDSPGERCG-NH2 (SEQ ID NO: 1) and two Factor XHIa substrates: Ac-FKGGERC G-NH2 (SEQ ID NO: 2) (K-peptide), and Ac- NQEQVSPLGGERCG-NH2 (SEQ ID NO: 3) (Q-peptide)), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide Ac-GCREGPQGIWGQERCG-NH2 (SEQ ID NO: 4) [0045], which constitute peptide ligands for integrin binding. ‘427 further teaches that the hydrogel material may be injected into a stroke cavity (abstract, claim 10, 12, 14, [0003, 0005-0006, 0008, 0009]) satisfying the limitation “injectable hydrogel”. ‘427 teaches that the hydrogel once injected forms a microporous scaffold [0007-0009] satisfying the limitation “…following injection of the hydrogel to form a porous scaffold”.
‘427 does not disclose acetylated HA.
Nih et al. discloses MAP hydrogels and further discloses that it contains a hyaluronic acid backbone wherein the hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA-Ac) on the HA backbone and that this polymer was modified with three peptides (adhesion peptide RGD and two Factor XIIIa substrates: Ac-FKGGERCG-NH2, K-peptide, and Ac-NQEQVSPLGGERCG-NH2, Q-peptide), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide (page 2, right col. 2nd paragraph, Line 2-10). Nih teaches that this porous scaffold interacts with cells through integrin adhesion peptides and mediates rapid cellular infiltration through microporosity of the scaffold without the need for bulk scaffold degradation (page 2, right col. Line 1-5).
With regards to acetylated HA, Saturnino discloses that in biological studies, HA is acetylated improving its bioavailability and anti-inflammatory activity (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘427, Nih and Saturnino and incorporate an acetylated HA because Saturnino discloses that the acetylated HA had increased bioavailability (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of the disclosed references because Saturnino teaches that acetylated HA had anti-inflammatory activities (abstract) and ‘427 teaches that the hydrogel material when injected into a stroke cavity and was shown to promote brain tissue repair by promoting the recruitment of neural stem cells to the injured site and reducing the post-stroke inflammatory response (abstract).
Regarding claim 3, Saturnino discloses that in biological studies, HA is acetylated improving its bioavailability and anti-inflammatory activity (abstract). Hence it would be obvious to modify ‘427 and Nih with the teachings of Saturnino.

Claims 1-2, 4-6, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/136427A1 (hereinafter “the ‘427 publication”) in view of Nih et al. (Adv. Mater. 2017, 29, 1606471), US 2014/0315805A1 (hereinafter “the ‘805 publication”) and CN1753686A (hereinafter “the ‘686 publication”).
This rejection has been updated to teach the limitations of amended claims 1, 2, 4-6, and new claims 23-24.
The teachings of the ‘686 publication are based on the English language translation of the CN1753686A publication obtained by Google patent and the citations are based on the English language translation.

The teachings of ‘427 and Nih are disclosed above and incorporated herein by reference.
‘427 and Nih do not explicitly disclose a pharmaceutical composition and do not teach a kit.
‘805 teaches treating stroke comprising administering a neural growth factor (e.g., BDNF) into the infarct (e.g., stroke) cavity in a biocompatible hydrogel formulation (abstract) and further that the hydrogel comprises a biopolymer (claim 5) and hyaluronic acid (claim 6 and [0024]). ‘805 further teaches pharmaceutical composition [0029, 0048] and pharmaceutically acceptable carriers [0032] and that the formulation can be delivered into the desired cite by direct injection [0105]. ‘805 teaches that the biocompatible device delivers growth factor(s) (e.g., BDNF) in a way that bypasses the blood brain barrier and provides a sustained, timed release and that it is done in a way that does not promote inflammation or tissue damage [0004]. 
With regards to the kit, ‘686 teaches various biocompatible polymer (comprising hydrogel), comprise that biodegradable and non-degradable polymer is to be formed for the implant at particular target site slow releasing bioactivity factor (page 14, 5th paragraph) and further teaches that the composition are for improving a subject's recovery from CNS injury and comprises administering to a subject cells and a neural stimulant (abstract). ‘686 teaches that a kit that comprise the dosage-size-specific bottle or the equal portions of cell and/or Dexedrine and further that the kit also can contain device used when using the administering drug combinations component (page 14, 8th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘427, Nih, ‘805 and ‘686 because ‘805 discloses that the biocompatible device delivers growth factor(s) (e.g., BDNF) in a way that bypasses the blood brain barrier and provides a sustained, timed release [0004]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of the disclosed references because ‘805 teaches the biomaterial of the instant claims that comprises a polymer having hyaluronic acid backbone and that the biomaterial does not promote inflammation or tissue damage [0004].
Regarding claim 7 and 8, ‘805 further teaches pharmaceutical composition [0029, 0048] and pharmaceutically acceptable carriers [0032] and that the formulation can be delivered into the desired cite by direct injection [0105].
Regarding claim 22, ‘686 teaches that a kit that comprise the dosage-size-specific bottle or the equal portions of cell and/or Dexedrine and further that the kit also can contain device used when using the administering drug combinations component (page 14, 8th paragraph).
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that independent Claim 1 is currently amended.
The arguments are not persuasive because the limitations of independent claim 1 are still taught by the cited reference. Examiner adds that Nih teaches that the hydrogel is injectable and that they form a bulk scaffold and pore size is determined by the random packing of the microspheres (see Title, page 2, left col., 2nd paragraph, line 1-9; page 2, right col., line 1-5) hence satisfying the limitations “injectable hydrogel” and “…following injection of the hydrogel to form a porous scaffold”. Furthermore, ‘427 teaches a hydrogel material for the treatment of stroke or other brain injury comprising hyaluronic acid-based microgel particles (abstract, claim 1). ‘427 teaches that in a particular preferred embodiment, the microgel particles 12 are made from hyaluronic acid (HA) in which hyaluronic acid was modified through carbodiimide chemistry to introduce crosslinkable acrylamide groups (HA- Ac) on the HA backbone [0043]. This reads on a polymer having HA backbone. ‘427 further teaches that the hydrogel contains MAP hydrogel (Fig. 3 and [0013, 0020-0025, 0045]). ‘427 teaches that hydrogel material comprises microgel particles comprising one or more network crosslinker components (abstract). ‘427 teaches that the HA-Ac polymer was modified with three peptides (adhesion peptide RGD (Ac-RGDSPGERCG-NH2 (SEQ ID NO: 1) and two Factor XHIa substrates: Ac-FKGGERC G-NH2 (SEQ ID NO: 2) (K-peptide), and Ac- NQEQVSPLGGERCG-NH2 (SEQ ID NO: 3) (Q-peptide)), and then crosslinked through Michael-type addition using a dicysteine-containing matrix metalloproteinase degradable peptide Ac-GCREGPQGIWGQERCG-NH2 (SEQ ID NO: 4) [0045], which constitute peptide ligands for integrin binding. ‘427 further teaches that the hydrogel material may be injected into a stroke cavity (abstract, claim 10, 12, 14, [0003, 0005-0006, 0008, 0009]) satisfying the limitation “injectable hydrogel”. ‘427 teaches that the hydrogel once injected forms a microporous scaffold [0007-0009] satisfying the limitation “…following injection of the hydrogel to form a porous scaffold”. The reference therefore teaches all the limitations of independent claim 1.
Double Patenting - Withdrawn
The rejection of claims 1 and 4 on the ground of nonstatutory double patenting as being unpatentable over claims 21, 29 and 34 of copending Application No. 17/054,421 (US PG Pub. 2021/0220388) is withdrawn in view of the claim amendments.
Conclusion
Claims 1-6, and 22-24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                     

/ARADHANA SASAN/Primary Examiner, Art Unit 1615